DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed March 18th, 2022 has been entered. The Applicant has amended claims 1-5, 8, 9, 12, and 15. Claims 6, 7, 10, 11, 13, 14, 16, 17-20 are as original. Accordingly, claims 1-20 are pending.
Reply to Remarks
Applicant’s arguments filed on 03/18/2022 have been fully considered but many are not
persuasive.
	The Examiner notes that a digital the document CN 2019-10337911.0 has been received. The Examiner notes the application 16/506,341 has the earliest filling date of 03/25/2019. The Applicant argues, on page 8 of their Remarks, that the accelerometers utilized in their application do not directly sense wheel or suspension motion. Respectfully, the Examiner maintains that the accelerometers cited in the application are sensing wheel and suspension motion regardless of the interpretation of the word “directly”. The Examiner has focused their analysis on the function and purpose of the accelerometers presented in the application. The Examiner maintains that the accelerometers in the independent claims are generic 3-axis accelerometers recognizable to those of ordinary skill in the art.
	The Applicant notes that for claim 12, on page 9 of their Remarks, the rejection utilizing Brady and why the applicant disagrees with it. Respectfully, the Examiner disagrees with the Applicant’s arguments because the claim requires either only a single 3-axis accelerometer sensor or two 3-axis accelerometer sensors that Brady discloses as the single 3-axis accelerometer (accelerometer 30) since accelerometers (25) are never described as 3-axis accelerometers, see the rejection under 35 U.S.C. § 102 A(2) for details. For similar reasons the Examiner maintains the rejections for claim 8. 
Applicant's arguments filed 03/18/2022, on page 10 of the Applicant's Remarks have been fully considered but they are not persuasive. The arguments were not found to be persuasive because Brady teaches a single accelerometer, see Brady Column 4 Lines 61- Line 66, the combination with Nardi, that determines the vibration frequency of the wheel or suspension, means that there will not be four separate determinations, one for each wheel. In response to applicant's argument that if Nardi were combined with Brady, it would still include a separate accelerometer or suspension deflector sensor for determinations on each wheel, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant's arguments filed 03/18/2022, on pages 10-11 of the Applicant's Remarks regarding claim 1, have been fully considered but they are not persuasive. The arguments were not found to be persuasive because Brady teaches multiple accelerometers but only a single 3-axis accelerometer, as discussed above, the combination with Nardi, that determines the vibration frequency of the wheel or suspension, means that there will not be four separate determinations, one for each wheel. The limitations of claim 1 do not require that a single accelerometer control an active shock absorber of a different wheel. Nevertheless, the Examiner respectively notes that Brady, in view of Nardi, teach that a controller receiving data from at least one 3-axis accelerometer can control the vehicle’s suspension, meaning all four shock absorbers. In response to applicant's argument that if Nardi were combined with Brady, it would still include a separate accelerometer or suspension deflector sensor for determinations on each wheel, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). For similar reasons, the rejections for claims 16 and 17 are maintained. 
Applicant's arguments filed 03/18/2022, on pages 11-12 of the Applicant's Remarks regarding claim 2, have been fully considered but they are not persuasive. The Arguments are not persuasive because Brady teaches vibration frequency, since in the Applicant’s specification, the vibration frequency is explained as a “vibration matches very similar to acceleration”, as on page 6 Line 18-19 of the Applicant’s specification, and “vibration felt by driver”, as on page 6 Line 19 of the Applicant’s specification. These indicate that the vibration frequency, as explained in the Applicant’s specification refer to vehicle body/ driver induced accelerations, which the Applicant agrees with on, page 11 of their Remarks. For Similar reasons, the rejections for claims 17 and 19 are maintained. Applicant’s arguments with respect to claim 2, on page 12 of the Remarks, have been considered and a new ground(s) of rejection is made in view of Brady, Nardi, and Herrmann. 
Applicant's arguments filed 03/18/2022, on page 12 of the Applicant's Remarks regarding claim 3, have been fully considered but they are not persuasive. The Applicant points to a different embodiment that utilizes a throttle position sensor; whereas, the Examiner points to a separate embodiment to address the Applicant’s Amendments. Respectfully, the embodiment that the Examiner sites to explains that control for the adjustable shocks, all four of them, can be based on the 3-axis accelerometer 30, a sensor, that is coupled to the controller 20, see Brady Column 6 Lines 32-41.
Applicant's arguments filed 03/18/2022, on page 12 of the Applicant's Remarks regarding claim 4, have been fully considered but they are not persuasive. The Applicant points to a different embodiment that utilizes a throttle position sensor; whereas, the Examiner points to a separate embodiment to address the Applicant’s Amendments. Respectfully, the embodiment that the Examiner sites to explains that control for the adjustable shocks, all four of them, can be based on the 3-axis accelerometer 30, a sensor, that is coupled to the controller 20, see Brady Column 6 Lines 32-41.
Applicant's arguments filed 03/18/2022, on page 12 of the Applicant's Remarks regarding claims 5 and 6, have been fully considered but they are not persuasive. The Applicant points to a different embodiment that utilizes a throttle position sensor; whereas, the Examiner points to a separate embodiment to address the Applicant’s Amendments. Respectfully, the embodiment that the Examiner sites to explains that control for the adjustable shocks, all four of them, can be based on the 3-axis accelerometer 30, a sensor, that is coupled to the controller 20, see Brady Column 6 Lines 32-41.
Applicant's arguments filed 03/18/2022, on pages 13-14 of the Applicant's Remarks regarding claims 9 and 13, have been fully considered but they are not persuasive. The Arguments are not persuasive because as discussed above, Brady does teach the use of a single three axis accelerometer and in view of Nardi can analyze that data to control the vehicle suspension. Adding additional sensors and locating them in different parts of the vehicle is also obvious as indicated by the recited art and their combination is also obvious to one of ordinary skill in the art since the principles of these accelerometers are not changing as their location changes and even Brady has explained the combination of more than one accelerometer for suspension control. In response to the Applicant's argument that the combination of Brady and Nardi, in view of Muragishi or Plante would require that the accelerometers be positioned on all four wheels or that the positioning of accelerometers and their use to control the vehicle suspension would not be obvious to one of ordinary skill in the art, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments, see pages 14-16, filed 03/18/2022, with respect to the rejection(s) of claim 15 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Brady, Nardi, Herrmann.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  Claim 1, in line 2 recites at least one 3-axis accelerometer sensor. This wording makes it unclear whether there could be one or more accelerometers. This wording is made further unclear because claim 1, line 7 and claim 2, line 2 both refer to the 3-axis accelerometer sensor. Appropriate correction is required.
Claims 4 and 5 are objected to because of the following informalities: Claims 4 and 5 are missing a claim status identifier as required by MPEP 714. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. § 102 as being unpatentable over Brady et al., US-10005335-B2, referred to as Brady.
As per claim 12
Brady discloses an off road vehicle having an active shock absorbing system, comprising
(Normal Trail Mode & adjustable shock absorbers 18 may be adjusted based on vehicle speed
from speed sensor 26 or outputs from the accelerometers 25 and 30 - See at least Brady Column
6 Lines 14-17 & Column 6 Lines 32-45), either only one 3-axis accelerometer sensor or only two 3-axis accelerometer sensors (Accelerometer 30 is illustratably a three-axis accelerometer
located on the chassis & the accelerometers 25 & accelerometer 30 is illustratably a three-axis
accelerometer- See at least Brady Column 4 Lines 61-Col 5 Line 2 & Column 4 Lines 53-60), an
electronic control unit receiving X- Y- and Z- signals from the one or two accelerometer sensors,
a front left active shock absorber, a front right active shock absorber, a rear left active shock
absorber and a rear right active shock absorber, wherein the electronic control unit outputs
signals to control the damping coefficient of each of the active shock absorbers (A
controller 20 provides signals to adjust damping of the shocks & a plurality of sensors are also
coupled to the controller… global change accelerometer & accelerometer 30 is illustratably a
three-axis accelerometer located on the chassis & controller 20 uses a damper profile for the
front right, front left, rear right, and rear left adjustable shocks - See at least Brady Column 4
Lines 4- Line 11 & Column 4 Lines 53- Line 60 & Column 4 Lines 61- Line 66 & Column 10
Lines 40-47), in a way which varies based on the X- Y- and Z- signals from the one or two
accelerometer sensors (chassis accelerometer 30 all having output signals coupled to the
controller & select damping based on frequency of chassis acceleration - See at least Brady
Column 4 Lines 61- Line 66 & Column 8 Lines 13-39).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 7, 8, 10, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Brady et al., US10005335B2, in view of Nardi et al., US 20090319123, hereinafter Brady and Nardi.
As per claim 1
Brady discloses an active shock absorbing system for an off road vehicle, comprising
(Normal Trail Mode & adjustable shock absorbers 18 may be adjusted based on vehicle speed
from speed sensor 26 or outputs from the accelerometers 25 and 30 - See at least Brady Column
6 Lines 14-17 & Column 6 Lines 32-45), at least one 3-axis accelerometer sensor
(Accelerometer 30 is illustratably a three-axis accelerometer located on the chassis - See at least
Brady Column 4 Lines 61-Col 5 Line 2 & Fig. 1 (30)), an electronic control unit receiving X- Y and Z- signals from the accelerometer sensor (A plurality of sensors are also coupled to the
controller… global change accelerometer & accelerometer 30 is illustratably a three-axis
accelerometer located on the chassis & a plurality of sensor inputs are provided to the controller
20 as illustrated at block 112 and discussed in detail below to continuously control the damping
characteristics of the adjustable shocks - See at least Brady Column 4 Lines 4-11 & Column 4
Lines 53- Line 60 & Column 4 Lines 61- Line 66 & Column 10 Lines 40-47 & Fig. 1 (20)), a
front left active shock absorber, a front right active shock absorber, a rear left active shock
absorber, and a rear right active shock absorber, all as part of the suspension of the off road
vehicle (Controller 20 uses a damper profile for the front right, front left, rear right, and rear
left adjustable shocks - See at least Brady Column 10 Lines 40-47), wherein the 3-axis accelerometer sensor is adapted to be fixed relative to a portion of a frame of the off road vehicle (Accelerometer 30 is illustratably a three-axis accelerometer located on the chassis - See at least Brady Column 4 Lines 61-Col 5 Line 2 & Fig. 1 (30)), wherein the electronic
control unit (Chassis accelerometer 30 all having output signals coupled to the controller – See at least Brady Column 4 Lines 61- Line 66), the electronic control unit outputting signals to
control the damping coefficient of each of the active shock absorbers (Controller 20 uses a
damper profile for the front right, front left, rear right, and rear left adjustable shocks - See at
least Brady Column 10 Lines 40-47), in a way which varies based on magnitude of the X- Y- and
Z- signals from the accelerometer sensor and based on the determined vibration frequency
(chassis accelerometer 30 all having output signals coupled to the controller & Select damping
based on frequency of chassis acceleration - See at least Brady Column 4 Lines 61- Line 66 &
Column 8 Lines 13-39).
Brady does not disclose analyzes a recent history of Y- signals to determine a vibration
frequency.
Nardi teaches analyzes a recent history of Y- signals to determine a vibration frequency
(sensor outputs signals indicative of relative vertical velocity…sensor can directly measure
velocity & the controller 32 includes a microcomputer and a data storage device…the data
storage device is configured to store velocity measurements & the vibration level of the wheel is
determined within the resonating frequency range by utilizing the output value & output value
determined using the method of… damper velocities versus time & each of the other sensors send output signals… to the controller, and the controller utilizes these signals to determine a damping control strategy to dampen vibrations from each of the wheels - See at least Nardi ¶6, ¶12, ¶27, ¶28, ¶29).
As a result, Brady discloses active shock absorbing for a vehicle, a vehicle that can also
go off road, where a three-axis, X, Y, and Z, accelerometer that sends data to a controller, an
electronic control device, that analyzes the data and send signals to the active shock absorbers to
compensate for vehicle motions and dampen vehicle motion. Nardi teaches sensors that send changes in velocity data to a controller, an ECU, with a storage capacity, to determine the
vibration frequency that is then subsequently analyzed and commands are then send to the shock
absorbers to dampen the shocks.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the controller with its three-axis, X, Y, and Z,
accelerometer that works to dampen the vibrations experienced by the vehicle, that can go off-road, disclosed in Brady, by the sensors that send vibration frequency data to the controller to
determine how much to adjust the dampening, as taught by Nardi, to ensure that the vibrations
are accurately cancelled out to produce better ride quality for the multi-terrain vehicle.
As per claim 3
Brady in view of Nardi discloses the active shock absorbing system of claim 1, and Brady
further discloses wherein the electronic control (A controller 20 provides signals to adjust damping of the shocks - Brady Column 4 Lines 6-7), using the magnitude of X-, Y- and Z-acceleration signals from the accelerometer sensor (In addition to the driving modes, the damping control may be adjusted based on outputs from the plurality of sensors coupled with the controller 20. For instance, the setting of adjustable shock absorbers 18 may be adjusted based on vehicle speed from speed sensor 26 or outputs from the accelerometers 25 and 30. In vehicles moving slowly, the damping of adjustable shock absorbers 18 is reduced to provide a softer mode for a better ride. As vehicle's speed increases, the shock absorbers 18 are adjusted to a stiffer damping setting - Brady Column 6 Lines 32-41), determines when the vehicle accelerates (control the damping characteristics and the controller 20 increases damping based on increasing vehicle speed - See at least Brady Column 4 Lines 4- Line 11 & Column 6 Lines 1-34 & Column 13 Lines 57-67 & Column 13 Lines 17-30 & Claim 4 & Column 14 Lines 1- 18), wherein the electronic control unit outputs signals (A controller 20 provides signals to adjust damping of the shocks - Brady Column 4 Lines 6-7), to increase the damping coefficient of the rear left active shock absorber and to increase the damping coefficient of the rear right active shock absorber immediately following onset of an acceleration event (controller 20 automatically adjusts damping levels of adjustable shocks 18 adjacent front and rear axles of the vehicle based on the particular mode selected & controller 20 determines that the vehicle is in a jump and controls the vehicle in a Jump/Pitch condition… control the damping characteristics and the controller 20 increases damping based on increasing vehicle speed…turn event is detected… damping characteristics at each corner based on above inputs (Damping characteristics are increased for each independent shock absorber based on acceleration or dynamic changes in speed at each of the wheels) - See at least Brady Column 4 Lines 4- Line 11 & Column 6 Lines 1-34 & Column 13 Lines 57-67 & Column 13 Lines 17-30 & Claim 4 & Column 14 Lines 1- 18).
As per claim 4
Brady in view of Nardi discloses the active shock absorbing system of claim 1, and Brady further discloses wherein the electronic control unit (A controller 20 provides signals to adjust damping of the shocks - Brady Column 4 Lines 6-7), using the magnitude of X-, Y- and Z-acceleration signals from the accelerometer sensor (In addition to the driving modes, the damping control may be adjusted based on outputs from the plurality of sensors coupled with the controller 20. For instance, the setting of adjustable shock absorbers 18 may be adjusted based on vehicle speed from speed sensor 26 or outputs from the accelerometers 25 and 30. In vehicles moving slowly, the damping of adjustable shock absorbers 18 is reduced to provide a softer mode for a better ride. As vehicle's speed increases, the shock absorbers 18 are adjusted to a stiffer damping setting - Brady Column 6 Lines 32-41), determines when the vehicle decelerates, wherein the electronic control unit outputs signals to increase, the damping coefficient of the front left active shock absorber, and to increase, of the front right active shock absorber immediately following onset of a deceleration event (A controller 20 provides signals to adjust damping of the shocks & controller 20 automatically adjusts damping levels of adjustable shocks 18 adjacent front and rear axles of the vehicle based on the particular mode selected & controller 20 determines that the vehicle is in a jump and controls the vehicle in a Jump/Pitch condition… control the damping characteristics and the controller 20 increases damping based on increasing vehicle speed…turn event is detected… damping characteristics at each corner based on above inputs (if damping characteristics are increased for each independent shock absorber based on acceleration or dynamic changes in speed at each of the wheels then it can be reasonably assumed that damping will be altered based on a deceleration event) - See at least Brady Column 4 Lines 4- Line 11 & Column 6 Lines 1-34 & Column 13 Lines 57-67 & Column 13 Lines 17-30 & Claim 4 & Column 14 Lines 1- 18).
As per claim 5
Brady in view of Nardi discloses the active shock absorbing system of claim 1, and Brady
further discloses wherein the electronic control unit (A controller 20 provides signals to adjust damping of the shocks - Brady Column 4 Lines 6-7) using the magnitude of X-, Y- and Z-acceleration signals from the accelerometer sensor (In addition to the driving modes, the damping control may be adjusted based on outputs from the plurality of sensors coupled with the controller 20. For instance, the setting of adjustable shock absorbers 18 may be adjusted based on vehicle speed from speed sensor 26 or outputs from the accelerometers 25 and 30. In vehicles moving slowly, the damping of adjustable shock absorbers 18 is reduced to provide a softer mode for a better ride. As vehicle's speed increases, the shock absorbers 18 are adjusted to a stiffer damping setting - Brady Column 6 Lines 32-41), determines when the vehicle corners and a direction of cornering (Controller 20 automatically adjusts damping levels of adjustable shocks 18 adjacent front and rear axles of the vehicle based on the particular mode selected & Normal Trail Mode… set-up to allow for… cornering & damping control… plurality of sensors coupled with the controller - See at least Brady Column 6 Lines 1-34), wherein the electronic control unit outputs signals to increase the damping coefficient of two outside active shock absorbers immediately following onset of a cornering event (For instance, if the vehicle makes a sharp turn, damping of shock absorbers 18 on the appropriate side of the vehicle may be adjusted instantaneously to improve ride & speed increases, the shock absorbers 18 are adjusted to a stiffer damping setting - See at least Brady Column 6 Lines 32-45).
As per claim 7
Brady in view of Nardi discloses the active shock absorbing system of claim 1, and Brady
further discloses wherein the electronic control unit determines when the vehicle jumps off the
ground (controller 20 determines that the vehicle is in a jump - See at least Brady Column 13
Lines 57-67), wherein the electronic control unit outputs signals to increase the damping
coefficient of all four active shock absorbers immediately following onset of a jumping event
(Controller… to control the damping characteristics & In the Jump/Pitch Condition 186, the
controller 20 increases damping based on increasing vehicle speed. Further,
controller 20 increases compression damping on shocks at all four corners when an airborne
event is detected (and the duration of the airborne event - See at least Brady Column 14 Lines 1-
18 & Column 4 Lines 4- Line 11 & Claim 4).
As per claim 8
Brady in view of Nardi discloses the active shock absorbing system of claim 1, and Brady
further discloses using either only one 3-axis accelerometer sensor or only two 3-axis
accelerometer sensors (The accelerometers 25 & accelerometer 30 is illustratably a three-axis
accelerometer - See at least Brady Column 4 Lines 53-60 & Column 4 Lines 61-67), to determine vibration frequency (chassis accelerometer 30 all having output signals coupled to the controller & Select damping based on frequency of chassis acceleration - See at least Brady Column 4 Lines 61- Line 66 & Column 8 Lines 13-39).
As per claim 10
Brady in view of Nardi discloses the active shock absorbing system of claim 1, and Brady
discloses further comprising a driver select damping mode switch providing a mode signal to the
electronic control unit, the electronic control unit adjusting the output signals to control the
damping coefficient of each of the active shock absorbers in part based upon the mode signal
(Controller 20 automatically adjusts damping levels of adjustable shocks 18 adjacent front and
rear axles of the vehicle based on the particular mode selected & Normal Trail Mode… set-up to
allow for… cornering & damping control… plurality of sensors coupled with the controller - See
at least Brady Column 6 Lines 1-34 and Fig 4, Column 5 Line 50 – Column 6 Line 5).
As per claim 11
Brady in view of Nardi discloses the active shock absorbing system of claim 10, and
Brady discloses wherein the electronic control unit determines a steady state and outputs a steady
state output signal to each of the active shock absorbers based upon the mode signal, wherein the
electronic control unit returns the damping coefficient of each of the active shock absorbers to a
steady state value upon determining a completion of any of an acceleration event, a deceleration
event, a cornering event, or a jumping event (A controller 20 provides signals to adjust damping
of the shocks & controller 20 determines that the vehicle is in a jump and controls the vehicle in
a Jump/Pitch condition… control the damping characteristics & outputs current corresponding
to the calculated target current value (command current) to the actuator of the shock damper - See at least Brady Column 4 Lines 4-11 & Column 6 Lines 1-34 & Column 13 Lines 57-67 &
Claim 4 & Column 14 Lines 1- 18).
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Brady, in view of Nardi, and further in view of Herrmann et al., WO-2005042321-A1, hereinafter Brady, Nardi, and Herrmann (Translations by USPTO). 
As per claim 2
Brady in view of Nardi discloses the active shock absorbing system of claim 1, and Brady
further discloses 3-axis (Accelerometer 30 is illustratably a three-axis accelerometer located on the chassis - See at least Brady Column 4 Lines 61-Col 5 Line 2 & Fig. 1 (30)), wherein the electronic control unit outputs signals to reduce the damping coefficient of each of the active shock absorbers when the vibration frequency is high and wherein the electronic control unit outputs signals to increase the damping coefficient of each of the active shock absorbers when the vibration frequency is low (chassis accelerometer 30 all having output signals coupled to the controller & Select damping based on frequency of chassis acceleration - See at least Brady Column 4 Lines 61- Line 66 & Column 8 Lines 13-39).
Brady does not disclose determined to be high if it is higher than the natural suspension frequency of the vehicle and the vibration frequency is determined to be low if it is lower than
a natural suspension frequency of the vehicle.
Nardi teaches determined to be high if it is higher than the natural suspension frequency
of the vehicle and the vibration frequency is determined to be low if it is lower than a natural
suspension frequency of the vehicle (The vibration level of the wheel is determined within the
resonating frequency range by utilizing the output value and detects vibration levels of the wheel within the resonating frequency range of the vehicle suspension - See at least Nardi ¶27, ¶28,
¶6, ¶16 ¶12, ¶29).
As a result, Brady discloses active shock absorbing for a vehicle, a vehicle that can also
go off road, where a three-axis, X, Y, and Z, accelerometer that sends data to a controller, an
electronic control device, that analyze the data and send signals to the active shock absorbers to
compensate for vehicle motions and dampen vehicle motion. Nardi teaches sensors that send
changes in velocity data to a controller, an ECU, with a storage capacity, to determine the
vibration frequency that is then subsequently analyzed and commands are then sent to the shock
absorbers to dampen the shocks.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the controller with its three-axis, X, Y, and Z,
accelerometer that works to dampen the vibration experienced by the vehicle, that can go offroad, disclosed in Brady, by the sensors that send vibration frequency data to the controller to
determine how much adjustment is needed for dampening, as taught by Nardi, to ensure the
vibrations are accurately cancelled out to produce better ride quality for the multi-terrain vehicle.
However, Herrmann teaches wherein the portion of the frame of the off road vehicle upon which the, accelerometer sensor is fixed is above a top end of one of the active shock absorbers (Fig. 13 shows as a sketch the mode of operation of a novel sensor 321, which has a first transverse accelerometer 322 and a second transverse accelerometer 323. The two accelerometers 322, 323 are each shown on the vehicle longitudinal axis above the front and rear axles – Herrmann Pg 129 Lines 23-26 and Fig 15).
As a result, Brady discloses active shock absorbing for a vehicle, a vehicle that can also
go off road, where a three-axis, X, Y, and Z, accelerometer that sends data to a controller, an
electronic control device, that analyze the data and send signals to the active shock absorbers to compensate for vehicle motions and dampen vehicle motion. Herrmann teaches a method for detecting faulty wheel sensors, that places two accelerometers, one at the front, and one at the rear above the rear axles, and high enough to be above the shock absorbers. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the controller with its three-axis, X, Y, and Z,
accelerometer that works to dampen the vibration experienced by the vehicle, that can go off-road, disclosed in Brady, by a vehicle that places the accelerometers above the shock absorbers at the front and rear of the vehicle, as taught by Herrmann, to enable measurement of the vehicle’s measurement to correctly adjust the shock absorbers. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brady, in view of Nardi, as applied to claim 5 above, further in view of Jeong, KR19980054372U, hereinafter referred to as Brady, Nardi and Jeong.
As per claim 6
Brady in view of Nardi discloses the active shock absorbing system of claim 5, and Brady does not disclose further comprising a steering angle sensor providing a steering angle signal to the electronic control unit, the electronic control unit using the steering angle signal to more accurately determine when the vehicle corners and the direction of cornering.
However, Jeong teaches further comprising a steering angle sensor providing a steering angle signal to the electronic control unit (An electronic control unit 25 that receives the speed signal and the steering angle signal and outputs a driving control signal corresponding thereto & electronic control unit 65 receives the displacement detection signal, the speed signal, and
the steering angle signal – See at least Jeong Description Line 10-12& Line 77-78), the
electronic control unit using the steering angle signal to more accurately determine when the
vehicle corners and the direction of cornering (vehicle speed sensor for outputting a
speed signal by detecting rotation of a wheel, and a rotation direction of a handle – See at least
Jeong Description Lines 36-37).
As a result, Brady discloses active shock absorbing for a vehicle, a vehicle that can also
go off road, where a three-axis, X, Y, and Z, accelerometer that send data to a controller, an
electronic control device, that analyze the data and send signals to the active shock absorbers to
compensate for vehicle motions and dampen vehicle motion. Jeong teaches measuring the
steering angle signal and delivering said signal to an electronic control unit to make
determinations about the direction of travel and cornering of the vehicle.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the controller with its three-axis, X, Y, and Z, accelerometer that works to dampen the vibrations experienced by the vehicle, that can go offroad, disclosed in Brady, by sending steering angle data to the electronic control unit to
determine information about the vehicle’s cornering, as taught by Jeong, to ensure that vibrations
are accurately cancelled out to produce better ride quality for the multi-terrain vehicle.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Brady and Nardi, as applied to claim 1 above, and further in view of Muragishi et al., US 20100204881 A1, hereinafter referred to as Brady, Nardi, and Muragishi.
As per claim 9
Brady in view of Nardi discloses the active shock absorbing system of claim 1, and Brady
discloses wherein at least one 3-axis accelerometer sensor (Accelerometer 30 is illustratably a
three-axis accelerometer located on the chassis - See at least Brady Column 4 Lines 4- Line 11
& Column 4 Lines 53- Line 60 & Column 4 Lines 61-Col 5 Line 2 & Column 10 Lines 40-47 &
Fig.1 (20) & Fig. 1 (30)), used in determining vibration frequency (chassis accelerometer 30 all having output signals coupled to the controller & Select damping based on frequency of chassis acceleration - See at least Brady Column 4 Lines 61- Line 66 & Column 8 Lines 13-39).
Brady does not disclose is positioned either under a seat of the off road vehicle.
Muragishi teaches is positioned either under a seat of the off road vehicle (acceleration sensor attached to the seat 44- See at least Muragishi ¶92 and Fig. 1 (43)).
As a result, Brady discloses active shock absorbing for a vehicle, a vehicle that can also
go off road, where a three-axis, X, Y, and Z, accelerometer that send data to a controller, an
electronic control device, that analyze the data and send signals to the active shock absorbers to
compensate for vehicle motions and dampen vehicle motion. Muragishi teaches placing the
accelerometer underneath a seat of a motor vehicle. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the controller with its three-axis, X, Y, and Z,
accelerometer that works to dampen the vibration experienced by the vehicle, that can go offroad, disclosed in Brady, by positioning a accelerometer underneath a vehicle’s seat, as taught by Muragishi, to ensure that vibrations are accurately cancelled out to produce better ride quality for the multi-terrain vehicle.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brady, as applied to claim 12 above, and further Plante et al., US 20180072189 A1, hereinafter referred to as Plante.
As per claim 13
Brady discloses [t]he off road vehicle of claim 12, and Brady further discloses 3-axis (Accelerometer 30 is illustratably a three-axis accelerometer located on the chassis - See at least Brady Column 4 Lines 61-Col 5 Line 2 & Fig. 1 (30)).
Brady does not disclose further comprising a seat and having only one, accelerometer sensor, wherein the, accelerometer sensor is positioned beneath a seat of the off road vehicle
However, Plante teaches further comprising a seat and having only one, accelerometer sensor, wherein the, accelerometer sensor is positioned beneath a seat of the off road vehicle (accelerometers on the seat base 23 – See at least Plante ¶146).
As a result, Brady discloses active shock absorbing for a vehicle, a vehicle that can also
go off road, where a three-axis, X, Y, and Z, accelerometer that send data to a controller, an
electronic control device, that analyze the data and send signals to the active shock absorbers to
compensate for vehicle motions and dampen vehicle motion. Plante teaches a three-axis
accelerometer mounted underneath a seat base of a vehicle.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the controller with its three-axis, X, Y, and Z,
accelerometer that works to dampen the vibration experienced by the vehicle, that can go offroad, disclosed in Brady, by a three-axis accelerometer that is placed underneath the seat of a vehicle, as taught by Plante, to determine the movements of the motor vehicle to effect the
necessary damping to improve ride quality and handling.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brady and Plante, as applied to claim 13 above, and further in view of Clifford et al., US20120323454A1, hereinafter referred to as Clifford.
As per claim 14
Brady in view of Plante discloses [t]he off road vehicle of claim 13, and Brady further discloses and further comprising a passenger's seat (Passenger Sensor (weight or
seatbelt) (There is a passenger sensor and seatbelt denoting that there is space for a passenger meaning a passenger seat)– See at least Brady Column 9 Line 48), 3-axis (Accelerometer 30 is illustratably a three-axis accelerometer located on the chassis - See at least Brady Column 4 Lines 61-Col 5 Line 2 & Fig. 1 (30)). 
Brady does not disclose further comprising a frame supporting the seat, wherein the seat is a driver's seat, wherein the, accelerometer sensor is positioned on the frame beneath the driver's seat of the off road vehicle.
However, Clifford teaches further comprising a frame supporting the seat, wherein the seat is a driver's seat, wherein the, accelerometer sensor is positioned on the frame beneath the driver's seat of the off road vehicle (Inclinometer, an accelerometer, beneath a seat, mounted on a chassis – See at least Clifford ¶30).
As a result, Brady discloses active shock absorbing for a vehicle, a vehicle that can also
go off road, where a three-axis, X, Y, and Z, accelerometer that send data to a controller, an
electronic control device, that analyze the data and send signals to the active shock absorbers to
compensate for vehicle motions and dampen vehicle motion. Clifford teaches an accelerometer
mounted beneath a seat base onto the frame of a vehicle.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the controller with its three-axis, X, Y, and Z,
accelerometer that works to dampen the vibration experienced by the vehicle, that can go off road, disclosed in Brady, by an accelerometer that is placed beneath a seat base onto the frame of
a vehicle, as taught by Clifford, to determine the movements of the motor vehicle to effect the
necessary damping to improve ride quality and handling.
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Brady, in view of Nardi, and further in view of Herrmann, hereinafter Brady, Nardi, and Herrmann (Translations by USPTO). 
As per claim 15
Brady discloses [t]he off road vehicle of claim 12, and Brady discloses
further comprising a frame, with each of the active shock absorbers having an upper end
connected to the frame (Normal Trail Mode & adjustable shock absorbers 18 may be adjusted
based on vehicle speed from speed sensor 26 or outputs from the accelerometers 25 and 30 - See
at least Brady Column 6 Lines 14-17 & Column 6 Lines 32-45), 3-axis (Accelerometer 30 is illustratably a three-axis accelerometer located on the chassis - See at least Brady Column 4 Lines 61-Col 5 Line 2 & Fig. 1 (30)).
Brady does not disclose the off road vehicle having only one front, accelerometer
sensor and only one rear, accelerometer sensor each positioned higher than the upper ends of the active shock absorbers, wherein the front, accelerometer sensor is positioned on the frame along a mid-line of the vehicle between the upper end of the front left active shock absorber and the upper end of the front right active shock absorber, and wherein the rear, accelerometer sensor is positioned on the frame along a mid-line of the vehicle rearward of the front, accelerometer.
However, Herrmann teaches the off road vehicle having only one front, accelerometer
sensor and only one rear, accelerometer sensor each positioned higher than the upper ends of the active shock absorbers, wherein the front, accelerometer sensor is positioned on the frame along a mid-line of the vehicle between the upper end of the front left active shock absorber and the upper end of the front right active shock absorber, and wherein the rear, accelerometer sensor is positioned on the frame along a mid-line of the vehicle rearward of the front, accelerometer (Fig. 13 shows as a sketch the mode of operation of a novel sensor 321, which has a first transverse accelerometer 322 and a second transverse accelerometer 323. The two accelerometers 322, 323 are each shown on the vehicle longitudinal axis above the front and rear axles – Herrmann Pg 129 Lines 23-26 and Fig 15).
As a result, Brady discloses active shock absorbing for a vehicle, a vehicle that can also
go off road, where a three-axis, X, Y, and Z, accelerometer that sends data to a controller, an
electronic control device, that analyze the data and send signals to the active shock absorbers to compensate for vehicle motions and dampen vehicle motion. Herrmann teaches a method for detecting faulty wheel sensors, that places two accelerometers, one at the front, and one at the rear above the rear axles, and high enough to be above the shock absorbers. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the controller with its three-axis, X, Y, and Z,
accelerometer that works to dampen the vibration experienced by the vehicle, that can go off-road, disclosed in Brady, by a vehicle that places the accelerometers above the shock absorbers at the front and rear of the vehicle, as taught by Herrmann, to enable measurement of the vehicle’s measurement to correctly adjust the shock absorbers. 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brady as applied to claim 12 and 16 above respectively, and further in view of Nardi, hereinafter referred to as Brady and Nardi.
As per claim 16
Brady discloses [t]he off road vehicle of claim 12, and Brady further discloses the
electronic control unit outputting signals to control the damping coefficient of each of the active
shock absorbers in a way which varies based on magnitude of the X- Y- and Z- signals, from the
one or two accelerometer sensors (chassis accelerometer 30 all having output signals coupled to
the controller & Select damping based on frequency of chassis acceleration - See at least Brady
Column 4 Lines 61- Line 66 & Column 8 Lines 13-39), and based on the determined vibration frequency (chassis accelerometer 30 all having output signals coupled to the controller & Select damping based on frequency of chassis acceleration - See at least Brady Column 4 Lines 61- Line 66 & Column 8 Lines 13-39).
Brady does not disclose wherein the electronic control unit analyzes a recent history of
Y- signals to determine a vibration frequency and based on the determined vibration frequency.
Nardi teaches wherein the electronic control unit analyzes a recent history of Y- signals
to determine a vibration frequency (sensor outputs signals indicative of relative vertical velocity…sensor can directly measure velocity & The controller 32 includes a microcomputer and a data storage device…the data storage device is configured to store velocity measurements & the vibration level of the wheel is determined within the resonating frequency range by utilizing the output value & output value determined using the method of… damper velocities versus time & each of the other sensors send output signals… to the controller, and the controller utilizes these signals to determine a damping control strategy to dampen vibrations from each of the wheels - See at least Nardi ¶27, ¶28, ¶6, ¶12, ¶29).
As a result, Brady discloses active shock absorbing for a vehicle, a vehicle that can also
go off road, where a three-axis, X, Y, and Z, accelerometer that sends data to a controller, an electronic control device, that analyzes the data and send signals to the active shock absorbers to
compensate for vehicle motions and dampen vehicle motion. Nardi teaches sensors that send
changes in velocity data to a controller, an ECU, with a storage capacity, to determine the
vibration frequency that is then subsequently analyzed and commands are then send to the shock
absorbers to dampen the shocks.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the controller with its three-axis, X, Y, and Z,
accelerometer that works to dampen the vibration experienced by the vehicle, that can go offroad, disclosed in Brady, by the sensors that send vibration frequency data to the controller to
determine how much adjustment is needed for dampening, as taught by Nardi, to ensure the
vibrations are accurately cancelled out to produce better ride quality for the multi-terrain vehicle.

As per claim 17
Brady discloses [t]he off road vehicle of claim 16, and Brady further discloses wherein the electronic control unit outputs signals to reduce the damping coefficient of each of the active shock absorbers when the vibration frequency is high, and wherein the electronic control unit outputs signals to increase the damping coefficient of each of the active shock absorbers when the vibration frequency is low (chassis accelerometer 30 all having output signals coupled to the controller & Select damping based on frequency of chassis acceleration - See at least Brady Column 4 Lines 61- Line 66 & Column 8 Lines 13-39).
Nardi teaches wherein the vibration frequency is determined to be low if it is lower than
a natural suspension frequency of the vehicle and determined to be high if it is higher than the
natural suspension frequency of the vehicle (The vibration level of the wheel is determined
within the resonating frequency range by utilizing the output value and detects vibration levels of the wheel within the resonating frequency range of the vehicle suspension - See at least Nardi
¶27, ¶28, ¶6, ¶16 ¶12, ¶29).
As a result, Brady discloses active shock absorbing for a vehicle, a vehicle that can also
go off road, where a three-axis, X, Y, and Z, accelerometer that sends data to a controller, an
electronic control device, that analyzes the data and send signals to the active shock absorbers to
compensate for vehicle motions and dampen vehicle motion. Nardi teaches sensors that send
changes in velocity data to a controller, an ECU, with a storage capacity, to determine the
vibration frequency that is then subsequently analyzed and commands are then send to the shock
absorbers to dampen the shocks.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the controller with its three-axis, X, Y, and Z,
accelerometer that works to dampen the vibration experienced by the vehicle, that can go offroad, disclosed in Brady, by the sensors that send vibration frequency data to the controller to determine how much adjustment the dampening, as taught by Nardi, to ensure the vibration in accurately cancelled out to produce better ride quality for the multi-terrain vehicle.
Claims 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al., US10005335B2, in view of Nardi et al., US 20090319123, and further in view of Muragishi et al., US 20100204881 A1, hereinafter referred to as Brady, Nardi, and Muragishi.
As per claim 18
Brady discloses a method of controlling active shock absorbers in an off road vehicle,
comprising (Normal Trail Mode & adjustable shock absorbers 18 may be adjusted based on
vehicle speed from speed sensor 26 or outputs from the accelerometers 25 and 30 - See at least
Brady Column 6 Lines 14-17 & Column 6 Lines 32-45), receiving, within an electronic control unit, X- Y- and Z- signals from at least one accelerometer sensor (A plurality of sensors are also
coupled to the controller… global change accelerometer & Accelerometer 30 is illustratably a
three-axis accelerometer located on the chassis & A plurality of sensor inputs are provided to
the controller 20 as illustrated at block 112 and discussed in detail below to continuously control
the damping characteristics of the adjustable shocks - See at least Brady Column 4 Lines 4- Line
11 & Column 4 Lines 53- Line 60 & Column 4 Lines 61-Col 5 Line 2 & Column 10 Lines 40-47
& Fig.1 (20) & Fig. 1 (30)), and outputting, from the electronic control unit, control signals to
each of a front left active shock absorber, a front right active shock absorber, a rear left active
shock absorber and a rear right active shock absorber all as part of the suspension of the off road
vehicle, the control signals being used to adjust the damping coefficient (A
controller 20 provides signals to adjust damping of the shocks & a plurality of sensors are also
coupled to the controller… global change accelerometer & accelerometer 30 is illustratably a
three-axis accelerometer located on the chassis & controller 20 uses a damper profile for the
front right, front left, rear right, and rear left adjustable shocks - See at least Brady Column 4
Lines 4- Line 11 & Column 4 Lines 53- Line 60 & Column 4 Lines 61- Line 66 & Column 10
Lines 40-47), of each of the active shock absorbers in a way which varies based on magnitude of
the X- Y- and Z- signals from the accelerometer sensor (Chassis accelerometer 30 all having
output signals coupled to the controller & Select damping based on frequency of chassis acceleration - See at least Brady Column 4 Lines 61- Line 66 & Column 8 Lines 13-39), to determine a vibration frequency, and based on the determined vibration frequency (chassis accelerometer 30 all having output signals coupled to the controller & Select damping based on frequency of chassis acceleration - See at least Brady Column 4 Lines 61- Line 66 & Column 8 Lines 13-39).
Brady does not disclose positioned either under a seat of the vehicle or along a longitudinal midline of the off road vehicle, analyzing, within the electronic control unit, a recent history of Y-signals, relative to a natural suspension frequency of the off road vehicle.
Muragishi teaches positioned either under a seat of the vehicle or along a longitudinal midline of the off road vehicle (acceleration sensor attached to the seat 44- See at least Muragishi ¶92 and Fig. 1 (43)).
As a result, Brady discloses active shock absorbing for a vehicle, a vehicle that can also
go off road, where a three-axis, X, Y, and Z, accelerometer that sends data to a controller, an
electronic control device, that analyzes the data and send signals to the active shock absorbers to
compensate for vehicle motions and dampen vehicle motion. Muragishi teaches placing the
accelerometer underneath a seat of a motor vehicle.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the controller with its three-axis, X, Y, and Z,
accelerometer that works to dampen the vibration experienced by the vehicle, that can go offroad, disclosed in Brady, positioning a accelerometer underneath a vehicle’s seat, as taught by
Muragishi, to ensure the vibrations are accurately cancelled out to produce better ride quality for
the multi-terrain vehicle.
Nardi teaches analyzing, within the electronic control unit, a recent history of Y-signals, relative to a natural suspension frequency of the off road vehicle (sensor outputs signals indicative of relative vertical velocity…sensor can directly measure velocity & The controller 32 includes a microcomputer and a data storage device…the data storage device is configured to store velocity measurements & the vibration level of the wheel is determined within the resonating frequency range by utilizing the output value & output value determined using the method of… damper velocities  versus time & each of the other sensors send output signals… to the controller, and the controller utilizes these signals to determine a damping control strategy to dampen vibrations from each of the wheels - See at least Nardi ¶27, ¶28, ¶6, ¶12, ¶29).
As a result, Brady discloses active shock absorbing for a vehicle, a vehicle that can also
go off road, where a three-axis, X, Y, and Z, accelerometer that sends data to a controller, an
electronic control device, that analyzes the data and send signals to the active shock absorbers to
compensate for vehicle motions and dampen vehicle motion. Nardi teaches sensors that send
changes in velocity data to a controller, an ECU, with a storage capacity, to determine the
vibration frequency that is then subsequently analyzed and commands are then send to the shock
absorbers to dampen the shocks.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the controller with its three-axis, X, Y, and Z,
accelerometer that works to dampen the vibration experienced by the vehicle, that can go offroad, disclosed in Brady, by the sensors that send vibration frequency data to the controller to
determine how much adjustment the dampening, as taught by Nardi, to ensure the vibrations are
accurately cancelled out to produce better ride quality for the multi-terrain vehicle.
As per claim 19
Brady in view of Nardi and Muragishi discloses the method of claim 18, and Brady discloses wherein the electronic control unit outputs signals to reduce the damping coefficient of each of the active shock absorbers when the vibration frequency is high and wherein the electronic control unit outputs signals to increase the damping coefficient of each of the active shock absorbers when the vibration frequency is low (chassis accelerometer 30 all having output signals coupled to the controller & Select damping based on frequency of chassis acceleration - See at least Brady Column 4 Lines 61- Line 66 & Column 8 Lines 13-39).
Nardi teaches wherein the vibration frequency is determined to be low if it is lower than
a natural suspension frequency of the vehicle and determined to be high if it is higher than the
natural suspension frequency of the vehicle (sensor outputs signals indicative of relative vertical
velocity…sensor can directly measure velocity & The controller 32 includes a microcomputer
and a data storage device…the data storage device is configured to store velocity measurements
& the vibration level of the wheel is determined within the resonating frequency range by
utilizing the output value & output value determined using the method of… damper velocities
versus time & each of the other sensors send output signals… to the controller, and the
controller utilizes these signals to determine a damping control strategy to dampen vibrations
from each of the wheels - See at least Nardi ¶27, ¶28, ¶6, ¶16 ¶12, ¶29).
As a result, Brady discloses active shock absorbing for a vehicle, a vehicle that can also
go off road, where a three-axis, X, Y, and Z, accelerometer that sends data to a controller, an
electronic control device, that analyzes the data and send signals to the active shock absorbers to
compensate for vehicle motions and dampen vehicle motion. Nardi teaches sensors that send
changes in velocity data to a controller, an ECU, with a storage capacity, to determine the
vibration frequency that is then subsequently analyzed and commands are then send to the shock
absorbers to dampen the shocks.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the controller with its three-axis, X, Y, and Z,
accelerometer that works to dampen the vibration experienced by the vehicle, that can go offroad, disclosed in Brady, by the sensors that send vibration frequency data to the controller to
determine how much adjustment the dampening, as taught by Nardi, to ensure that the vibrations
are accurately cancelled out to produce better ride quality for the multi-terrain vehicle.
As per claim 20
Brady in view of Nardi and Muragishi discloses the method of claim 18, and Brady discloses wherein the electronic control unit can assess an onset of an acceleration event, a deceleration event, a cornering event, or a jumping event, wherein the control signals are collectively used for: following onset of an acceleration event, resisting raising of a nose of the off road vehicle during the acceleration event, following onset of a deceleration event, resisting nodding of the off road vehicle during the deceleration event, following onset of a jumping event, resisting bottoming out of the off road vehicle upon landing; and following conclusion of an acceleration event, a deceleration event, a cornering event, or a jumping event, returning the damping coefficient of each of the active shock absorbers to a steady state value (A controller 20 provides signals to adjust damping of the shocks & controller 20 automatically adjusts damping levels of adjustable shocks 18 adjacent front and rear axles of the vehicle based on the particular mode selected & controller 20 determines that the vehicle is  in a jump and controls the vehicle in a Jump/Pitch condition… control the damping characteristics - See at least Brady Column 4 Lines 4- Line 11 & Column 6 Lines 1-34 & Column 13 Lines 57-67 & Claim 4 & Column 14 Lines 1- 18).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37
CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event,
however, will the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims include:
Schiefele, US 20090048740 A1, (the same sort of three axis accelerometer but mounted on the midline of the vehicle instead of elsewhere.), Clifford, US 20120323454 A1, (an inclinometer (38) is mounted on the chassis, conveniently at a location beneath the operator seat unit), Oakden-Graus et al., US20200156430, (accelerometer 30 is located at or close to a center position (e.g., a center of gravity position) of vehicle 10. In other instances, the accelerometer 30 is located at a position that is not near the center of gravity of the vehicle 10. In the exemplary vehicle 200 illustrated in FIGS. 6-9, the chassis accelerometer 30 is located along a longitudinal centerline plane 122 of vehicle 200), Iwasaki, US5839082A, (acceleration sensors adjacent to the respective road wheels and higher than the active shock absorbers), Yamamoto et al., US 8205707 B2, (inclination sensor that includes an accelerometer position on the vehicle body center). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668